Case 3:19-cv-04597-LB Document 66-9 Filed 04/06/20 Page 1 of 5




              EXHIBIT 9
                                         Case 3:19-cv-04597-LB Document 66-9 Filed 04/06/20 Page 2 of 5

                                                   U.S. Patent No. 9,948,922: QUEST
         Claim 2                           Facts                                       Factual Evidence
1. An apparatus
comprising:                    The picture to the right shows
a storage adapted to:          the inside of a Quest.
store one or more image
frames . . . .
                               The arrow points to the
                               storage component of the
                               Quest. The storage houses
                               video data as a sequence of
                               image frames.




US Pat. No. 9,948,922: Quest                                                                              Page 1
                                         Case 3:19-cv-04597-LB Document 66-9 Filed 04/06/20 Page 3 of 5

a processor adapted to:
obtain a first image frame     Quest includes two OLED
and a second image             displays per eye with a
frame from a first video       resolution of 1440 x 1660 per
stream;                        eye, a 72 Hz refresh rate and
generate a first modified      a Snapdragon 835 processor.
image frame by                 To prepare incoming video
expanding the first image      for that display resolution, the
frame, wherein the first       processor modifies the video.
modified image frame is        For example, the Oculus
different from the first       Quest stores the YouTube
image frame;                   VR application, which
generate a second              receives a “first video
modified image frame by        stream.” The arrow points to
expanding the second           the processor.
image frame, wherein the
second modified image
frame is different from the    The Oculus Quest processor
second image frame . . . .     is adapted to obtain a first
                               image frame and a second
                               image frame from the
                               YouTube video stream. The
                               processor expands the first
                               image frame to prepare the
                               incoming video for the display
                               resolution of 1440 x 1660 per
                               eye. The processor expands
                               the second image frame to
                               prepare the incoming video
                               for the display resolution of
                               1440 x 1660 per eye.The
                               “first image frame” and
                               “second image frame” are
                               different than the modified
                               first image frame (as
                               expanded) and the modified
                               second image frame (as
                               expanded).

                               Quest has up to 128
                               Gigabyes of storage.




US Pat. No. 9,948,922: Quest                                                                              Page 2
                                         Case 3:19-cv-04597-LB Document 66-9 Filed 04/06/20 Page 4 of 5

generate a bridge frame,       In 2012, the predecessor
wherein the bridge frame       entity, Oculus, encountered
is a solid color, wherein      the problem of its OLED
the bridge frame is            screens displaying “motion
different from the first       blur.”
image frame and different
from the second image          In 2012, Oculus contracted
frame;                         for the services of an
display the first modified     individual named Mark
image frame;                   Rejhon, a citizen of Canada.
display the bridge frame;      Rejhon solved the problem of
and                            “motion blur,” changing the
display the second             mode of the backlight unit
modified image frame.          from continuous to low
                               persistence mode. This is
2. The apparatus of claim      called “black frame insertion”
1, wherein the bridge          or “BFI.”
frame is black.
                               In the Quest, the processor
                               performs the steps of
                               generating a black bridge
                               frame. To reduce this
                               perceived motion blur, the
                               Quest practices the invention
                               of claim 2 by generating a
                               solid black bridge frame and
                               inserting the bridge frame
                               between the first modified
                               image frame (as expanded)
                               and the second modified
                               image frame (as expanded).




US Pat. No. 9,948,922: Quest                                                                              Page 3
                               Case 3:19-cv-04597-LB Document 66-9 Filed 04/06/20 Page 5 of 5




US Pat. No. 9,948,922: Quest                                                                    Page 4
